Citation Nr: 0716362	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico  Regional Office 
(RO).  

In May 2005, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  The Board remanded the 
case for additional development of evidence in March 2006.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year of 
separation from service, and a currently diagnosed 
psychiatric disorder did not develop as a result of any 
incident during service.

2.  The veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2002 and March 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The initial letter was provided prior to the adjudication of 
the claim.  The veteran was also provided notice regarding 
potential ratings and effective dates in September 2006.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  The veteran was afforded a VA 
psychiatric examination.  The veteran has also had a hearing.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Board notes that the RO previously denied service 
connection for PTSD in a decision of February 1992, and the 
veteran did not appeal that decision.  The Board finds, 
however, that the evidence currently of record also raises a 
claim for other psychiatric diagnoses which were not 
addressed in the previous decision.  Therefore, the current 
claim may be considered on a de novo basis.

The veteran contends that trauma in service caused him to 
have a currently disabling psychiatric disorder.  The Board 
notes that the veteran's service personnel records, such as 
his DD 214, reflect that his awards included the Combat 
Infantryman Badge.  Therefore, the occurrence of a stressor 
may be presumed.  

Significantly, however, the evidence of record does not 
include any competent medical opinion reflecting that the 
veteran has PTSD.  On the contrary, his diagnoses have 
consistently been of disorders other than PTSD.  For example, 
a VA treatment record dated in February 1991 contains 
diagnoses of dysthymia and rule out PTSD.  Such a diagnosis 
is does not form an adequate basis to support a claim for 
PTSD.  Similarly, the report of a psychiatric examination 
conducted by the VA in December 1991 shows that the only 
diagnosis was anxiety disorder, NOS.  The report of a mental 
disorders examination conducted by the VA in July 2000 
reflects a diagnosis of anxiety disorder NOS with some 
depression.  A VA psychiatric note dated in June 2002 
contains diagnoses of depression NOS, and rule out delayed 
PTSD.  The Board again notes that a "rule out" diagnosis is 
not sufficient to support the claim.

The veteran was afforded another VA PTSD examination in 
February 2003.  However, the only diagnoses were dysthymia 
and alcohol abuse in alleged partial remission.  The 
examiners specifically noted that the diagnostic criteria for 
PTSD were not met.  The Court held in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) that a service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Therefore, 
the claim for PTSD must be denied.  

The Board also finds that service connection may not be 
granted for any other disorder which is currently diagnosed.  
The veteran's service medical records are completely negative 
for any references to psychiatric problems.  The report of 
medical history given by the veteran in December 1967 for the 
purpose of his separation from service does not contain any 
report of psychiatric problems.  The report of a medical 
examination conducted at that time shows that psychiatric 
evaluation was normal.  

There is no evidence of a psychiatric disorder of any type 
within a year of service.  The report of a March 1969 VA 
disability evaluation examination, which included a neurology 
examination, is negative for complaints or findings of a 
psychiatric disorder.  It was noted that psychiatric 
examination and personality were within normal limits.  

The earliest medical evidence of the presence of a 
psychiatric disorder is from many years after service.  A 
letter from the Forensic Psychiatric Hospital reflects that 
the veteran was admitted for treatment in March 1985, but the 
records were no longer available.  The letter does not 
contain any indication that the psychiatric problems were 
related to service.  

The veteran testified in support of his claim during a 
hearing held in May 2005.  In addition, his wife gave 
testimony which was to the effect that the veteran was a 
changed man after going to Vietnam.  Although the veteran has 
offered his own theory that his current psychiatric problems 
are related to his period of service, the mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
disabilities with an event or occurrence while in service, 
will not support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence shows that a currently diagnosed psychiatric 
disorder was not present during service, and a psychosis was 
not manifest within a year after service.  In addition, the 
veteran does not currently have PTSD, and a currently 
diagnosed psychiatric disorder has not been shown to have 
developed as a result of any incident during service.  
Accordingly, the Board concludes that an acquired psychiatric 
disorder, to include PTSD, was not incurred in or aggravated 
by service, and a psychosis may not be presumed to have been 
incurred in service.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


